Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks
Applicants remarks/amendments received on 10/20/2021 has been entered.
The IDS filed on 09/20/2021 has been received and considered.
Claims 1-5, 9, and 11 have been amended.
Claim 10 has been cancelled.
Claims 1-9, and 11 currently pending.
Outstanding 112 (f) has been withdrawn based on provided amendments/remarks.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Response to Arguments/Remarks
Applicant argues in at least pages 9-11 regarding the prior arts of  “Claim 1 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Publication No. 2011/0235085 (Jazayeri) in view of U.S. Patent Publication No. 2014/0253326 (Cho). Claim 1 was further rejected under Section 103 as allegedly being unpatentable over U.S. Patent Publication No. 2013/0297320 (Buser) in view of Cho. Claim 2 was rejected under Section 103 as allegedly being unpatentable over Buser in view of Cho and further in view of U.S. Patent Publication No. 2019/0257691 (Jeong). Claims 3 and 4 were rejected under Section 103 as allegedly being unpatentable over Buser in view of Cho and further in view of U.S. Patent No. 8,593,501 (Kjeldaas). Claim 9 was rejected under Section 103 as allegedly being unpatentable over Buser in view of U.S. Patent Publication No. 2018/0102914 (Kawachi). Claim 11 was rejected under Section 103 as allegedly being unpatentable over Cho in view of Kawachi. Applicant respectfully traverses these rejections for the reasons discussed below”, have been considered, however, they are moot in light of the new prior art rejection of Joseph in view of KIM corresponding to at least independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:
	The claims requires “receiving unit that receives, from the server, a list of one or more image forming apparatuses that match an intention of the user that is interpreted by the Al assistant ”.
         In relying on the claim languages of claim 1 and the disclosure, the list of one or more image forming apparatuses that match an intention of the user from the server, is not clear as to which server it is referring to, said server term has not 

         Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph  et al. (US 2019/0251126, A1) in view of KIM et al (US 2019/0258385, A1).

      Regarding claim 1, Joseph teaches a wireless terminal capable of communicating with an apparatus and an Al (Artificial Intelligence) assistant (at a server 104 comprising a plurality of service agents indicative of the Al (Artificial Intelligence) assistants to receive and interprets the user intentions), 
the wireless terminal comprising: 
at least one memory storing instructions and (at least a terminal 102 of para. 0047 comprising at least one memory 124);
at least one processor (para. 0047, processor 122) that, upon executing stored instructions, functions as an interaction unit that accepts user input with a speech or a text, notifies the Al assistant, which interprets an intention of a user by interpreting a natural language from the user input, of the accepted user input (para. 0069, 0094, and 0102-0103 teaches the user terminal receiving from the user a user query in the form of a speech request where the terminal 102 understoodly executing said obvious stored instructions, functions as an obvious interaction unit that accepts user input with a speech or a text, notifies the Al assistant of further para. 0075-0076, 0102-0103 of the user input which interprets an intention of a user by interpreting a natural language from the user input, of the accepted user input), and 
Al assistant to interact with each other by obtaining a question related to the user input from then Al assistant and presenting the obtained question to the user (para. 0102-0103 and 0075-0076 further implies said user terminal and said assistants further adapted for allowing said user and said assistant to further interact with each other and further in at least para. 0076 provide probing questions and in at least para. 0109 presenting to the user the responses which as understood in the art may further entails presenting as well obviously the cited probing questions based on the first provided user input).
      However, Joseph is silent regarding a receiving unit that receives, from the server, a list of one or more image forming apparatuses that match an intention of the user that is interpreted by the Al assistant based on the interaction through the interaction unit; and a display unit that displays the list received by the receiving unit.
      KIM teaches in at least Figs. 10-12 and para. 0008 wireless client requesting connection to at least one of a plurality of  image forming apparatuses and a management or intention server comprising at least one assistant module configured to receive user intentions and interprets said intentions, and providing to the user in at least Figs. 10-12  received list from the server, a list of one or more image forming apparatuses that match an intention of the user that is interpreted by 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joseph in view of KIM to include specifically said receiving unit that receives, from the server, a list of one or more image forming apparatuses that match an intention of the user that is interpreted by the Al assistant based on the interaction through the interaction unit; and a display unit that displays the list received by the receiving unit, as discussed above, where the motivation for the user terminal to interact with the server is to obtain at least one connection to a connectable printer which is configured obviously to decipher user requests employing at least one known intelligent assistant device or module of Joseph complimented with the management server of KIM to obtain the list of connectable image forming apparatuses that match an intention of the user as interpreted by the server based on obviously the interaction with the user device wherein through at least natural language processing said user queries or requests can be realized by further the means of said Al assistant programs or the like according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of KIM, and further in view of Jeong et al. (US 2019/0257691, A1). 

     Regarding claim 2 (according to claim 1), Joseph in view of KIM are silent regarding wherein further comprising: wherein the at least one processor further functions as: an obtaining unit that obtains connection information that is information regarding connection to a desired image forming apparatus selected by the user input, from the Al assistant via the list displayed on the display unit; and a connection unit that wirelessly connects to the desired image forming apparatus and submitting a job, using the connection information obtained by the obtaining unit.
    Jeong teaches in at least para. 0040-0043 and 0144-0146 an obtaining unit that obtains Bluetooth connection information that is information regarding connection to a desired image forming apparatus 100 selected by the user input, via the list displayed on the display unit and a connection unit that wirelessly connects to the desired image forming apparatus 100 and submitting a job, using the connection .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of KIM, and further in view of  Kjeldaas et al. (US 8593501, A1). 

     Regarding claim 3 (according to claim 1), Joseph in view of KIM are silent regarding wherein the display unit further displays, in time series, the interaction between the user and the Al assistant through the interaction unit.  
Al assistant through the interaction unit, as discussed above, where the motivation of displaying a history of the past interactions or question/answers to a user may in a case as understood in the art for a convenience of the user which maybe in real-time, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 4 (according to claim 3), Joseph in view of KIM are silent regarding wherein the display unit further displays, on a screen displaying the interaction, at least one of an icon for starting speech input, a field for starting text input, an icon for starting selection of image data to be transmitted to the image Al assistant of the user input.
     Kjeldaas further teaches in at least Figs. 3 includes displaying on a screen displaying the interaction, at least one of a field for starting text input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joseph in view of KIM, and further in view of Kjeldaas to include specifically said display unit further displays, on a screen displaying the interaction, at least one of an icon for starting speech input, a field for starting text input, an icon for starting selection of image data to be transmitted to the image forming apparatus, and an icon displaying the user input for notifying the Al assistant of the user input, as discussed above, where the motivation of displaying a history of the past interactions or question/answers to a user may in a case as understood in the art for a convenience of the user which maybe in real-time, furthermore the display interaction screen to include at least one of an icon for starting speech input, an icon for starting selection of image data to be transmitted to the image forming apparatus, and an icon displaying the user input for notifying the server of the user input, as understood in the art is a matter of design choice, which maybe further realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 

Claim Standings
Claims 5-8 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding 112 rejection are overcome. Independent claims 9 and 11 are allowed over the prior arts of records.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/30/2021